DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 22, 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 11, 12, 17, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grilo et al. (CUS 2011/0304564 A1).


Grilo et al. teaches a load monitoring using distributed voltage sensors and current estimation algorithms comprising:

    PNG
    media_image1.png
    733
    794
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    576
    794
    media_image2.png
    Greyscale

With regard to claims 1, 11, 17 and 21, a device (FIG. 1) comprising a load circuit (FIG. 1, loads) that consumes current; a power distribution network (FIG. 1, typical one-phase equivalent facility circuit) having impedance stimulated by the load circuit (FIG. 1, loads); and a sensing circuit (network of voltage sensors) that collects voltage during operation of the load circuit (FIG. 1, loads) and reconstructs an origin current (load currents) for the load circuit (FIG. 1, loads) based on the impedance of the power distribution network (FIG. 1, typical one-phase equivalent facility circuit) and the voltage collected during operation of the load circuit (FIG. 1, loads) (From page 1920, right column, third paragraph to page 1921, left column, second paragraph).
With regard to claim 21, a processor (building management sys­tems (BMSs) or test system as shown in FIGS. 2 and 4); and memory (not shown) having stored thereon instructions 
With regard to claim 2, the sensing circuit (network of voltage sensors) comprises a first circuit (a large number of conductors) coupled to the power distribution network (FIG. 1, typical one-phase equivalent facility circuit) and the load circuit (FIG. 1, loads) (Page 1920, right column, third paragraph), wherein the first circuit (a large number of conductors) is configured to characterize the impedance associated with the power distribution network (FIG. 1, typical one-phase equivalent facility circuit) (Page 1921, left column, first paragraph); a second circuit (voltage sensors) coupled to the first circuit (a large number of conductors), wherein the second circuit (voltage sensors) is configured to collect the voltage during operation of the load circuit (FIG. 1, loads) (Page 1920, right column, last paragraph continued to next page); and a third circuit (FIG. 4, test system) coupled to the second circuit (voltage sensors), wherein the third circuit (FIG. 4, test system) is configured to reconstruct the origin current of the load circuit (FIG. 1, loads) based on the impedance characterized for the power distribution network (FIG. 1, typical one-phase equivalent facility circuit) and based on the voltage collected during operation of the load circuit (FIG. 1, loads) (Pages 1924-1925, sections G and H), wherein the first circuit (a large number of conductors), the second circuit (voltage sensors), and the third circuit (FIG. 4, test system) are coupled in parallel with the load circuit (FIG. 1, loads) in the power distribution network (FIGS. 1 and 4) (it is well-known to one having ordinary skill in the art the voltage sensors are each always connected in parallel with each of the loads, which are in turn connected in parallel with each of the subpanels, which each includes a large number of conductors).
With regard to claim 3, the first circuit (a large number of conductors) is configured as a current generator that characterizes the impedance for the power distribution network (FIG. 1, 
With regard to claims 5, 12 and 18, the sensing circuit (network of voltage sensors) further comprises a storage circuit (not shown, but inherently included in the test system, which must have a storage for storing energy monitoring functions and current estimation algorithms) coupled to at least one of the second circuit (voltage sensors) and the third circuit (Page 1920, right column, first and second paragraphs), wherein sensing the transient voltage response (terminal voltages V4-V7) response of the power distribution network (FIG. 1, typical one-phase equivalent facility circuit) includes measuring and/or storing the transient voltage response (terminal voltages V4-V7) response of the power distribution network (FIG. 1, typical one-phase equivalent facility circuit) in the storage circuit (Page 1924, section G).

Allowable Subject Matter
Claims 4, 6-10, 13-16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is invited to the followings whose inventions disclose similar devices.
Jin et al. (US 2020/0088769 A1) teaches a current sensing device.
Chandrasekaran et al. (US 2017/0201251 A1) teaches methods and apparatus for sensing current through power semiconductor devices with reduced sensitivity to temperature and process variations.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) 

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858